Exhibit 10.18

FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

KADANT INC.

One Technology Park Drive

Westford, MA 01886

NOTICE OF AWARD AND AWARD AGREEMENT

[Date]

[Recipient name and address]

Dear [Recipient name]:

Pursuant to the terms and conditions of the company’s [plan name], you have been
granted a Restricted Stock Unit/Stock Settled for [award #] units of stock as
outlined below.

 

Granted To:    [Recipient name] Award Date:   

[Date]

Granted:   

[# of awards]

Grant Price:   

[Price]

Vesting Schedule:
  

Special Vesting

10,000 shares upon a “Change-in-Control” within the “Change-in-Control Period,”
as such terms are defined in the Award Agreement

By your signature below, you acknowledge receipt of this Award as of the Award
Date and agree that this Award is granted under and governed by the terms and
conditions of the Company’s [Plan name] as amended, and the Award Agreement,
which is attached and made a part of this document. You further acknowledge
receipt of a copy of the Plan.

 

Signature:

 

 

   

 

  [Recipient name]     Date

 

1



--------------------------------------------------------------------------------

KADANT INC.

AWARD AGREEMENT FOR

DIRECTOR RESTRICTED STOCK UNITS

(“Award Agreement”)

 

1. Preamble. On the date shown on the first page of this Award Agreement (“Award
Date”), the Company granted to the Recipient named on the first page
(“Recipient”) restricted stock units (“RSUs”) with respect to the number of
shares of common stock of the Company identified on the first page of this Award
Agreement (“Award Shares”), subject to the terms, conditions and restrictions
set forth in this Award Agreement and the provisions of the Company’s Amended
and Restated Equity Incentive Plan, as amended from time to time (“Plan”). The
RSUs represent a promise by the Company to deliver the Award Shares upon
vesting. Any consideration due to the Company on the issuance of Award Shares
pursuant to this Award Agreement will be deemed to have been satisfied by
services rendered by the Recipient to the Company during the vesting period.

 

2. Restrictions on Transfer. Unless and until the Award Shares shall have vested
as provided in Section 3 below, the Recipient shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of, by operation of law or otherwise,
any RSUs, or any interest therein.

 

3.

Vesting Date. Subject to the terms, conditions and restrictions of this Award
Agreement, including the Forfeiture provisions described in Section 4 below, the
Recipient shall vest in the RSUs in accordance with the schedule set forth below
(the “Vesting Date”). As soon as administratively practicable after the Vesting
Date, but in any event within the period ending on the later to occur of the
date that is 2  1/2 months from the end of the (i) Recipient’s tax year that
includes the Vesting Date, or (ii) the Company’s fiscal year that includes the
Vesting Date, the Company shall cause its transfer agent to issue and deliver
the Award Shares in the name of the Recipient, subject to payment of all
applicable withholding taxes pursuant to Section 6 below.

Vesting Schedule for Restricted Stock Units Awarded:

 

# of Shares

  

Vesting Date

10,000

   Upon a “Change-in-Control” during the “Change-in-Control Period” as defined
herein

In the event a “Change in Control” occurs prior to the end of the
“Change-in-Control Period” and immediately prior to the Change in Control, the
Recipient was serving as a director of the Company, then 100% of the Recipient’s
RSUs that have not previously been forfeited shall become immediately vested and
shall no longer be subject to the Forfeiture provisions in Section 4. “Change in
Control” shall have the meaning for the purposes of this Award Agreement as set
forth in Section 8 of the Plan, as the same may be amended from time to time. A
“Change-in-Control Period” shall mean the period beginning on the first day of
the Company’s second quarter of fiscal 2010 and ending on the last day of the
Company’s first quarter of fiscal 2015. A date that a Change in Control occurs
shall be a Vesting Date and the delivery requirements of Section 3 shall apply.

 

2



--------------------------------------------------------------------------------

4. Forfeiture.

 

  (a) Definitions. For purposes of this Award Agreement, “Forfeiture” shall mean
any forfeiture of RSUs pursuant to Sections 4(b) or 4(c) below.

 

  (b) Termination of Service as a Director. In the event that the Recipient
ceases to be a director of the Company prior to the Vesting Dates set forth in
Section 3 above for any reason or no reason, with or without cause, other than
upon a Change in Control, then any of the Recipient’s RSUs that have not
previously vested shall be automatically and immediately forfeited and returned
to the Company.

 

  (c) Change in Control. In the event that no Change in Control occurs during
the Change in Control Period, then any of the Recipient’s RSUs that have not
previously vested shall be automatically and immediately forfeited and returned
to the Company as of end of the last day of the Change in Control Period.

 

5. No Stockholder Rights. Except as set forth in the Plan, neither the Recipient
nor any person claiming under or through the Recipient shall be, or have any
rights or privileges of, a stockholder of the Company in respect of the Award
Shares issuable pursuant to the RSUs until the Award Shares are issued in the
name of the Recipient.

 

6. Withholding Taxes. The Company’s obligation to deliver Award Shares to the
Recipient upon the vesting of the RSUs shall be subject to the satisfaction of
all income tax (including federal, state, local and foreign taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
requirements of any applicable jurisdiction, based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes (“Withholding Taxes”). In order to satisfy all Withholding Taxes due in
connection with the award or vesting of the RSUs or the delivery of the Award
Shares, the Recipient hereby irrevocably agrees to the following actions by the
Company, at the Company’s sole election:

 

  (a) The Company may sell, or arrange for the sale of, such number of the Award
Shares that the Recipient is entitled to receive on the Vesting Date, with no
further action by the Recipient, as is sufficient to generate net proceeds at
least equal to the value of the Withholding Taxes, and the Company shall retain
such net proceeds in satisfaction of such Withholding Taxes. The Company shall
remit to the Recipient in cash any portion of such net proceeds in excess of the
value of such Withholding Taxes.

 

  (b) The Company may retain such number of the Award Shares that the Recipient
is otherwise entitled to receive on the Vesting Date, with no further action by
the Recipient, by deducting and retaining from the number of Award Shares to
which the Recipient is entitled that number of Award Shares as is equal to the
value of the Withholding Taxes. The Recipient understands that the fair market
value of the surrendered Award Shares will be determined in accordance with the
Company’s Stock Option and Equity Award Grant and Exercise Procedures as then in
effect.

 

3



--------------------------------------------------------------------------------

  (c) The Recipient hereby appoints each of the Chief Financial Officer, General
Counsel and the Secretary of the Company as his or her attorney in fact to sell
or transfer the Recipient’s Award Shares in accordance with this Section 6. The
Recipient agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale, transfer
or retention of Award Shares pursuant to this Section 6, including an
irrevocable order to sell shares authorizing a brokerage firm selected by the
Company to sell the Recipient’s Award Shares.

 

7. No Compensation Deferral. Neither the Plan nor this Award Agreement is
intended to provide for any deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the U.S. Internal Revenue Code of 1986, as
amended. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Award Agreement to ensure that all awards (including,
without limitation, the RSUs) are either exempt from or compliant with the
requirements of Section 409A.

 

8. Dilution and Other Adjustments. In the event a stock dividend, stock split or
combination of shares, or other distribution with respect to holders of common
stock other than normal cash dividends, occurs while the Award is outstanding
(after the Grant Date and before the date the Award is vested), the committee
appointed by the Company’s Board of Directors to administer the Plan (the
“Committee”) shall in the manner determined in its sole discretion adjust the
number of shares for which the Award may be issued to reflect such event. In the
event any recapitalization, merger or consolidation involving the Company, any
transaction in which the Company becomes a subsidiary of another entity, any
sale or other disposition of all or a substantial portion of the assets of the
Company or any similar transaction, as determined by the Committee, (any of the
foregoing, a “covered transaction”) occurs while the Award is outstanding, the
Committee in its discretion may (i) accelerate the vesting of the Award,
(ii) adjust the terms of the Award, (iii) if there is a survivor or acquiror
entity, provide for the assumption of the Award by such survivor or acquiror or
an affiliate thereof or for the grant of one or more replacement awards by such
survivor or acquiror or an affiliate thereof, in each case on such terms as the
Committee may determine, (iv) terminate the Award (provided, that if the
Committee terminates the Award, it shall, in connection therewith, either
(A) accelerate the vesting of the Award prior to such termination, or
(B) provide for a payment to the holder of the Award of cash or other property
or a combination of cash or other property in an amount reasonably determined by
the Committee to approximate the value of the Award assuming it vested
immediately prior to the transaction, or (C) if there is a survivor or acquiror
entity, provide for the grant of one or more replacement awards pursuant to
clause (iii) above), or (v) provide for none of, or any combination of, the
foregoing. No fraction of a share or fractional shares shall be purchasable or
deliverable under this Award Agreement.

 

4



--------------------------------------------------------------------------------

9. Administration. The Compensation Committee of the Company’s Board of
Directors or other committee designated in the Plan, shall have the authority to
manage and control the operation and administration of this Award Agreement. Any
interpretation of the Award Agreement by any of the entities specified in the
preceding sentence and any decision made by any of them with respect to the
Award Agreement is final and binding.

 

10. Plan Definitions. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, a copy of which has already been provided to the Recipient.

 

11. Recipient’s Undertakings. In signing this Award Agreement and accepting the
RSU, the Recipient acknowledges that:

 

  (a) The Plan and this Award were established voluntarily by the Company, each
is discretionary in nature, and each may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Award Agreement;

 

  (b) The grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past or future;

 

  (c) All decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;

 

  (d) The Recipient’s participation in the Plan and receipt and acceptance of
the Award is voluntary;

 

  (e) RSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Recipient’s
employer, and RSUs are outside the scope of the Recipient’s employment contract,
if any;

 

  (f) RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company;

 

  (g) The future value of the underlying Award Shares is unknown and cannot be
predicted with certainty;

 

  (h) The value of the Award Shares underlying the RSUs may increase or decrease
in value during the period from the Award Date to the Vesting Date;

 

  (i)

In consideration of the grant of RSUs, no claim or entitlement to compensation
or damages arises from termination of the RSUs or diminution in value of the
RSUs or

 

5



--------------------------------------------------------------------------------

 

Award Shares received upon vesting of RSUs resulting from termination of the
Recipient’s service as a director by the Company (for any reason whatsoever and
whether or not in breach of local labor laws) and the Recipient irrevocably
releases the Company from any such claim that may arise; and if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, the Recipient shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
and

 

  (j) Further, if the Recipient ceases to be a director of the Company (whether
or not in breach of local labor laws), the Recipient’s right to receive RSUs and
vest under the Award Agreement or Plan, if any, will terminate effective as of
the date that the Recipient is no longer a director of the Company and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); and the Compensation Committee of the Company’s Board of
Directors shall have the exclusive discretion to determine when the Recipient is
no a director for purposes of this Award Agreement and the Plan.

 

11. Data Privacy Notice and Consent. The Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this paragraph, by and
among, as applicable, the Company and its subsidiaries and affiliates for, among
other purposes, implementing, administering and managing the Recipient’s
participation in the Plan. The Recipient understands that the Company and its
subsidiaries hold or will hold certain personal information about the Recipient,
including the Recipient’s name, home address and telephone number, date of
birth, social security number or identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all options
or awards or any other interests in shares awarded, canceled, exercised, vested,
unvested or outstanding in the Recipient’s name, for the purposes of managing
and administering the Plan (“Data”). The Recipient further understands that the
Company and its subsidiaries will transfer Data amongst themselves as necessary
for employment purposes, including implementation, administration and management
of the Recipient’s participation in the Plan, and that the Company and any of
its subsidiaries may each further transfer Data to a broker or other stock plan
service provider or other third parties assisting the Company with the
processing of Data. The Recipient understands that these third parties may be
located in the United States, and that the third party’s country may have
different data privacy laws and protections than in the Recipient’s country. The
Recipient authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described in this Section,
including any requisite transfer to a broker or other stock plan service
provider or other third party as may be required for the administration of the
Plan and the subsequent holding of Award Shares on the Recipient’s behalf. The
Recipient understands that he or she may, at any time, request access to the
Data, request any necessary amendments to it or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company’s Stock
Option Manager at the Company’s headquarters address. The Recipient understands,
however, that withdrawal of consent may affect the Recipient’s ability to
participate in or realize the benefits of the Plan and this Award Agreement. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Recipient understands that he or she may contact the Company’s
Stock Option Manager.

 

6



--------------------------------------------------------------------------------

12. Miscellaneous.

 

  (a) No Rights to Employment. The Recipient acknowledges and agrees that the
vesting of the RSUs pursuant to this Award Agreement is earned only in
accordance with the terms hereof. The Recipient further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a director for the vesting period, for any period, or at all.

 

  (b) Unfunded Rights. The right of the Recipient to receive Award Shares
pursuant to this Award Agreement is an unfunded and unsecured obligation of the
Company. The Recipient shall have no rights under this Award Agreement other
than those of an unsecured general creditor of the Company.

 

  (c) Severability. The invalidity or unenforceability of any provision of this
Award Agreement shall not affect the validity or enforceability of any other
provision of this Award Agreement, and each other provision of this Award
Agreement shall be severable and enforceable to the extent permitted by law.

 

  (d) Waiver. Any provision for the benefit of the Company contained in this
Award Agreement may be waived, either generally or in any particular instance,
by the Compensation Committee of the Board of Directors of the Company.

 

  (e) Binding Effect. This Award Agreement shall be binding upon and inure to
the benefit of the Company and the Recipient and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in this Award Agreement.

 

  (f) Language. The English version of this Award Agreement, the Plan and any
other document delivered pursuant to either the Award Agreement or the Plan,
will control over any translated version of any such document in the event such
translated version is different from the English version.

 

  (g) Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement between the parties, and supercedes all prior agreements and
understandings, relating to the subject matter of this Award Agreement.

 

  (h) Governing Law. This Award Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

 

  (i) Amendment. This Award Agreement may be amended only by written agreement
between the Recipient and the Company, without the consent of any other person.

 

7